    Case 2:21-cv-02029-JPM-atc Document 1 Filed 01/13/21 Page 1 of 9                                    PageID 1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                   WESTERN DIVISION

ZACHARY STANLEY,                          *
individually and on behalf of all others  *
similarly situated,                       *
                                          *
      Plaintiff,                          *
                                          *
vs.                                       *     Case No._______________
                                          *
RUG DOCTOR LLC,                           *
                                          *
      Defendant.                          *
______________________________________________________________________________

                                      CLASS ACTION COMPLAINT

         Comes now Zachary Stanley, (“Plaintiff”) on behalf of himself and all others similarly

situated and alleges as follows:
                                               INTRODUCTION

         1.       Plaintiff Zachary Stanley brings this action individually and on behalf of all others

similarly situated against Rug Doctor LLC (“Defendant”), alleging violations of Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., (the “ADA”) and its implementing

regulations.

         2.        Plaintiff is a blind individual.1 He brings this civil rights class action against

Defendant for failing to design, construct, own, operate and/or control rug cleaning machine rental

kiosks (“Kiosks”) at tens of thousands of locations throughout the United States that are fully

accessible to, and independently usable by, blind people.

__________________________
1
 Plaintiff uses the term “blind” to refer to all persons with visual impairments who meet the legal definition of
blindness: visual acuity with correction of less than or equal to 20 x 200.
    Case 2:21-cv-02029-JPM-atc Document 1 Filed 01/13/21 Page 2 of 9                                  PageID 2




            3.          The Kiosks are not fully accessible and independently usable by the blind and

visually impaired because they have touch screen surfaces which rely upon visual interfaces that

are not discernible to individuals who are blind or visually impaired.

            4.          Because a blind or visually impaired individual cannot discern the visual cues

displayed on the Kiosk controls, they cannot independently browse, select and pay for rug cleaning

machines and cleaning products at Kiosks, and instead must rely upon sighted companions or

strangers to assist them. Further, the blind or visually impaired consumer must divulge personal

information, including their zip codes, to sighted companions or strangers in order to complete a

transaction at the Kiosks.

            5.          Defendant’s use of visual interfaces at its Kiosks discriminates against blind and

visually impaired consumers in violation of the ADA.2

            6.          Technology that would make the Kiosks accessible to and independently usable by

the blind and visually impaired is readily available.

            7.          On behalf of a class of similarly situated individuals, Plaintiff seeks a declaration

that the Kiosks violate federal law as described and an injunction requiring Defendant to update

or replace all Kiosks that are in violation of the mandatory requirements of the ADA so that they

are fully accessible to, and independently usable by, blind or visually impaired individuals.


                            THE ADA AND ITS IMPLEMENTING REGULATIONS

            8.          On July 26, 1990, President George H.W. Bush signed into law the ADA, a

comprehensive civil rights law prohibiting discrimination on the basis of disability.
_______________________________________________

2
 The United States Department of Justice (“DOJ”) has explained why a public accommodation’s use of devices that
rely solely upon visual interfaces can be discriminatory against the blind and visually impaired in violation of the
ADA. See Statement of Interest filed by the DOJ in New v. Lucky Brand Dungarees Stores, Inc., 14-CV-20574,
United States District Court, Southern District of Florida, April 10, 2014, attached as Exhibit 1.




                                                          2
 Case 2:21-cv-02029-JPM-atc Document 1 Filed 01/13/21 Page 3 of 9                        PageID 3




        9.      The ADA broadly protects the rights of individuals with disabilities in employment,

access to State and local government services, places of public accommodation, transportation,

and other important areas of American life.

        10.     Title III of the ADA prohibits discrimination in the activities of places of public

accommodation and requires places of public accommodation to comply with ADA standards and

to be readily accessible to, and independently usable by, individuals with disabilities. 42 U.S.C. §

12181-89.

        11.     Defendant owns, operates, controls and/or leases places of public accommodation.

        12.     Defendant’s Kiosks are not fully accessible to, and independently usable by, blind

individuals.

        13.     While Defendant has centralized management policies regarding the Kiosks, those

policies are inadequate, and Defendant’s Kiosks continue to be inaccessible to, and not

independently usable by, visually impaired individuals.

                                   JURISDICTION AND VENUE

        14.     This Court has federal question jurisdiction pursuant to 28 U.S.C. §1331 and 42

U.S.C. § 12188.

        15.     Plaintiff’s claims asserted herein arose in this judicial district and Defendant does

substantial business in this judicial district.

        16.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2) in that this is

the judicial district in which a substantial part of the acts and omissions giving rise to the claims

occurred.




                                                  3
 Case 2:21-cv-02029-JPM-atc Document 1 Filed 01/13/21 Page 4 of 9                        PageID 4




                                             PARTIES

       17.     Plaintiff, Zachary Stanley, is and, at all times relevant hereto, has been a resident

of the state of Tennessee, residing within the Western District of Tennessee. Plaintiff is and, at all

times relevant hereto, has been legally blind and is therefore a member of a protected class under

the ADA, 42 U.S.C. § 12102(2) and the regulations implementing the ADA set forth at 28 CFR

§§ 36.101 et seq.

       18.     Plaintiff is also an independent advocate of the rights of similarly situated disabled

persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. Plaintiff’s motivation is to return to a location, in part, stems from a desire to utilize ADA

litigation to make his home community more accessible for Plaintiff and others. Plaintiff pledges

to do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court

so an injunction can be issued correcting the numerous ADA violations on the Subject Property.

       19.      On information and belief, Defendant Rug Doctor LLC (“Rug Doctor”) is a

Delaware entity with its principal place of business at 2201 West Plano Parkway Suite 100, Plano,

Texas 75075.

       20.     Defendant is a public accommodation pursuant to 42 U.S.C. § 12181(7)(F).

       21.     On information and belief, Defendant provides Kiosks that have rug cleaning

machines for rental and cleaning supplies for sale at retail stores such as Walmart. Defendant

regularly conducts business throughout the United States including within this judicial district by

placing these Kiosks in rental locations. On information and belief, Defendant derives income

from the rental of rug cleaning machines and the sale of their cleaning supplies in their Kiosks.




                                                  4
  Case 2:21-cv-02029-JPM-atc Document 1 Filed 01/13/21 Page 5 of 9                       PageID 5




                                         VIOLATIONS AT ISSUE

        22.      On January 5, 2021, Plaintiff visited a Rug Doctor Kiosk inside a Walmart Store

located at 3950 Austin Peay Highway, Memphis, Tennessee, 38118. Plaintiff is a regular customer

at this store.

        23.      The Subject Property is less than twenty (20) miles from the Plaintiff’s home. It is

located on Tennessee State Route 14 that is a major throughfare in Memphis and the surrounding

area.

        24.      Plaintiff has visited the Subject Property at least once as a patron and advocate for

the disabled. Plaintiff intends on revisiting the Subject Property within six months of the filing of

this Complaint or sooner, as soon as the barriers to access detailed in this Complaint are removed.

The purpose of the revisit is to be a regular patron, to determine if and when the Subject Property

is made accessible, and to maintain standing for this lawsuit for Advocacy Purposes

        25.      Plaintiff attempted to operate a Rug Doctor Kiosk located inside the Walmart Store

but was unable to make the purchase independently because, at the time of the visit, Defendant’s

Kiosk was not fully accessible to, and independently usable by, blind and visually impaired

individuals, as above described.

        26.      Based upon an investigation performed on Plaintiff’s behalf, Plaintiff alleges that

most or all of Defendant’s Rug Doctor Kiosks are similarly not independently usable by the blind

or visually impaired.

        27.      Upon information and belief, Plaintiff alleges that there are Rug Doctor Kiosks in

over 3,000 Walmart Stores.

        28.      Upon information and belief, Plaintiff alleges that there are over 35,000 Rug Doctor

locations world-wide.




                                                   5
 Case 2:21-cv-02029-JPM-atc Document 1 Filed 01/13/21 Page 6 of 9                         PageID 6




       29.     Defendant does not provide any auxiliary aids or services calculated to make its

Kiosks fully accessible to, and independently usable by, blind people.

       30.     As a result of Defendant’s non-compliance with the ADA, Plaintiff and the Class,

unlike persons without visual impairments, cannot independently engage in a transaction at the

Kiosks.

       31.     Plaintiff has actual knowledge of the fact that the Kiosks lack the elements required

to make them fully accessible to, and independently usable by, blind people.

       32.     As a blind individual, Plaintiff has a keen interest in whether public

accommodations that offer goods and services through kiosks are fully accessible to, and

independently usable by, the blind.

       33.     Plaintiff intends to return to the Kroger store to shop and to ascertain whether the

Kiosks remain in violation of the ADA.

       34.     Without injunctive relief, Plaintiff will continue to be unable to independently use

the Kiosks in violation of his rights under the ADA.

                                      CLASS ALLEGATIONS

       35.     Plaintiff brings this class action on behalf of himself and all others similarly situated

pursuant to Rules 23(a) and 23(b)(2) of the Federal Rules of Civil Procedure, on behalf of all

legally blind individuals who have attempted, or will attempt, to use Rug Doctor Kiosks at all

locations throughout the United States.

       36.     Numerosity: The class described above is so numerous that joinder of all individual

members in one action would be impracticable. The disposition of the individual claims of the

respective class members through this class action will benefit both the parties and this Court.




                                                  6
 Case 2:21-cv-02029-JPM-atc Document 1 Filed 01/13/21 Page 7 of 9                        PageID 7




       37.      Common Questions of Fact and Law: There is a well-defined community of

interest and common questions of fact and law affecting members of the class in that they all have

been and/or are being denied their civil rights to full and equal access to, and use and enjoyment

of, Defendant’s facilities and/or services due to Defendant’s failure to make its Kiosks fully

accessible and independently usable as above described.

       38.     Typicality: Plaintiff’s claims are typical of the claims of the members of the class.

The claims of the Plaintiff and members of the class are based on the same legal theories and arise

from the same unlawful conduct.

       39.     Adequacy of Representation: Plaintiff is an adequate representative of the class

because his interests do not conflict with the interests of the members of the class. Plaintiff will

fairly, adequately, and vigorously represent and protect the interests of the members of the class

and has no interests antagonistic to the members of the class. Plaintiff has retained counsel who

are competent and experienced in the prosecution of class action litigation, generally, and who

possess specific expertise in the context of class litigation under the ADA.

       40.     Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(2) because

Defendant has acted or refused to act on grounds generally applicable to the Class, making

appropriate both declaratory and injunctive relief with respect to Plaintiff and the Class as a whole.

                                 SUBSTANTIVE VIOLATION

       41.     The allegations contained in the previous paragraphs are incorporated by reference.

       42.     Defendant has discriminated against Plaintiff and the Class in that it has failed to

make its Kiosks fully accessible to, and independently usable by, individuals who are blind in

violation of 42 U.S.C. § 12182(a) as described above.




                                                  7
 Case 2:21-cv-02029-JPM-atc Document 1 Filed 01/13/21 Page 8 of 9                       PageID 8




       43.      Defendant has discriminated against Plaintiff and the Class in that it has failed to

provide auxiliary aids and services calculated to make its Kiosks fully accessible to, and

independently usable by, individuals who are blind in violation of 42 U.S.C. § 12101, 12102(2)

and 28 C.F.R. § 36.101 et seq. Providing the auxiliary aids and services mandated by the ADA

would neither fundamentally alter the nature of Defendant’s business nor result in an undue burden

to Defendant.

       44.      Defendant’s conduct is ongoing, and, given that Defendant has not complied with

the ADA’s requirements that public accommodations make its Kiosks fully accessible to, and

independently usable by, blind individuals, Plaintiff invokes his statutory right to declaratory and

injunctive relief, as well as costs and attorneys’ fees.

                                     PRAYER FOR RELIEF

   WHEREFORE, Plaintiff, on behalf of himself and the members of the class, prays for:

       a.       A Declaratory Judgment that at the commencement of this action Defendant is in
                violation of the specific requirements of Title III of the ADA described above, and
                the relevant implementing regulations of the ADA, in that Defendant took no action
                that was reasonably calculated to ensure that all of its Kiosks are fully accessible
                to, and independently usable by, blind individuals;

       b.       A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR § 36.504
                (a) which directs Defendant to take all steps necessary to bring its Kiosks into full
                compliance with the requirements set forth in the ADA, and its implementing
                regulations, so that the Kiosks are fully accessible to, and independently usable by,
                blind individuals, and which further directs that the Court shall retain jurisdiction
                for a period to be determined by the Court to ensure that Defendant have adopted
                and are following an institutional policy that will in fact cause Defendant to remain
                fully in compliance with the law;

       c.       An Order certifying the class proposed by Plaintiff, and naming Plaintiff as a class
                representative and appointing his counsel as class counsel;

       d.       Payment of costs of suit;

       e.       Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR
                § 36.505; and,


                                                   8
 Case 2:21-cv-02029-JPM-atc Document 1 Filed 01/13/21 Page 9 of 9              PageID 9




       f.     The provision of whatever other relief the Court deems just, equitable and
              appropriate.



Dated: January 13, 2021

                                                 Respectfully Submitted,

                                                 By: /s/ J. Luke Sanderson__
                                                 J. Luke Sanderson, Esq.
                                                 Counsel for Plaintiff
                                                 Tennessee BPR: 35712


Of Counsel:
Wampler, Carroll, Wilson & Sanderson, P.C.
44 N. 2nd Street, Suite 500-502
Memphis, TN 38103
Phone: (901) 523-1844
Email: luke@wcwslaw.com




                                             9
